Citation Nr: 1230682	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-00 256A	)	DATE
	)
	)

On appeal from the
Committee on Waivers and Compromises (the Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a waiver of recovery of overpayment of pension debt in the amount of $8,756.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 





INTRODUCTION

The Veteran had active duty service from February 28, 1974 to June 13, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision, which denied the claim for a waiver of recovery of overpayment of pension debt in the amount of $8,756.  The claim originated from the RO in St. Petersburg, Florida.  

In his July 2010 substantive appeal to the Board the Veteran requested a Board hearing, however in January 2012, he withdrew his request.  

In January 2012 the Veteran submitted additional duplicative evidence to the RO, along with waiver of consideration of that evidence by the agency of original jurisdiction in the first instance.  


FINDING OF FACT

Bad faith, misrepresentation, and fraud are not shown, and VA's fault in the creation of the pension debt in the amount of $8,756 is so significant as to outweigh the other factors in the case.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of overpayment of pension debt in the amount of $8,756, have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5302 (2002 and Supp. 2011); 38 C.F.R. §§ 1.963, 1.965, 3.666 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of entitlement to waiver of recovery of debt has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


Analysis

The Veteran seeks a waiver of recovery of overpayment of pension debt in the amount of $8,756.  

VA regulations provide that if any individual to whom VA pension benefits are being paid is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such compensation payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666. 

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The regulation provides that the standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination consideration will be given to elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would result in unjust enrichment, or cause undue financial hardship to the debtor; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

However, where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  

The VA granted non service connected pension benefits to the Veteran in July 2007.  In May 2007 the Veteran informed the RO that he was married.  An August 2007 Report of Telephone Contact from the RO noted that the Veteran's wife called and reported that the Veteran was incarcerated on July 7, 2007, and that she was not receiving any benefits from the Veteran as his payments were going into his mothers account.  In September 2007 the VA increased his monthly pension rate to reflect his marriage.  In September and October 2007 the Veteran sent the RO statements reflecting that his payments should be stopped and re-routed to a different account.  A December 2007 Report of Telephone Contact from the RO noted that the RO could not call the Veteran or spouse as the numbers were no good.  The Veteran's mother was called and she reported that the Veteran did not give his wife permission to change his direct deposit.  A January 2008 document from the RO noted that the Veteran had been sent checks varying from $846 dollars to $1220 dollars each month from August 2007 to January 2008.  

An April 2008 document from the Veteran to the RO noted that he had been released from prison and he wished to have his pension benefits reinstated.  The Veteran also submitted an Inmate Profile System document from the Miami Dade prison system noting that he was incarcerated from July 18, 2007, to April 24, 2008.  A May 2008 Report of Telephone Contact from the RO noted that the Veteran was incarcerated and did not receive any checks and did not know where they were sent.  

In September 2008 the Veteran filed a request for waiver of debt of $8756 with the RO.  He noted that he did not intend to defraud the government and did not receive any benefits while he was in prison because his wife got all the money and spent it.  He noted further that while he was in prison his wife opened two accounts in his name.  

In a December 2008 decision the Committee on Waivers and Compromises denied the Veteran's request for waiver of the debt.  This decision noted that the Veteran did not commit fraud in creating the debt, but that collection of the overpayment would not be against equity and good conscience because his incarceration caused the debt.  It was also noted that as to whether his wife got all the money and spent it, this was between the Veteran and his wife.  Finally, it was noted that the law precludes payment of VA pension benefits after 61 days of incarceration and failure to make restitution of the debt would constitute unjust enrichment of the Veteran at the government's expense.  

The evidence of record, namely the August 2007 Report of Telephone Contact, clearly shows that VA had actual notice of the Veteran's incarceration within 61 days of that event in July 2007.  Yet, for reasons unexplained by the administrative decision on appeal or subsequent statement of the case (SOC), the VA did not terminate the Veteran's pension benefits.  Thus, the overpayment debt was created because the VA continued to pay pension benefits to the Veteran during his imprisonment from July 2007 to April 2008, when he was not entitled to receive any such benefits due to his incarcerated status.  

The Committee did not find fraud, misrepresentation, or bad faith on the part of the Veteran with respect to the creation of the overpayment at issue.  The evidence of record clearly supports this finding, and therefore waiver is not precluded under the provisions set forth in 38 U.S.C.A. § 5302(a).  

Thus, it must determined whether the recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a). 

Additionally, if a debt was the result solely of administrative error, no overpayment may be charged to the Veteran for the portion of the overpayment attributable to administrative error.  Jordan v. Brown, 10 Vet. App. 171 (1997).  Administrative error was not present if the payee knew, or should have known, that the payments were erroneous.  Id.  There is no evidence that the Veteran knew or should have known that the payments were erroneous.  He was in prison, with minimal contact with the outside world.  He initiated a number of contacts with the RO, all of them concerning his pension payment; indicating he was not getting his payment; indicating he did not know where his payment was going; indicating he wanted VA to change where his payment was going.  Given the number of contacts between the Veteran and the RO, none of which ever culminated with the Veteran being informed he was not entitled to payment, and none of which ever resulted in the RO taking action to stop payment, the Board finds that administrative error solely attributable to VA is established.  

With regard to the "fault," element of 38 C.F.R. § 1.965, the Committee was entirely incorrect in finding the Veteran at fault in this matter.  Rather, the fault is almost entirely on the side of the VA.  If the RO had ceased pension benefit payments to the Veteran after it received notice in August 2007 that the Veteran was incarcerated, and had taken the proper steps to notify the officials responsible for authorizing the payment of monthly benefits at that time, the Veteran's pension benefits could have been stopped effective as of day 62 of his incarceration as required by 38 C.F.R. § 3.666 and no overpayment would have been created.  Rather, despite having actual notice as to the Veteran's incarcerated status, the VA inexplicably continued to send him checks for another seven to eight months.  

As to the element of "undue financial hardship," the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  In a September 2008 Financial Status Report the Veteran reported that his only income is from his VA pension and that his monthly expenses, including food, rent, and utilities, exceed his pension income.  Thus, collection of the debt would deprive the Veteran of basic necessities and present him with undue financial hardship.    

The Veteran did receive pension benefits to which he was not entitled even if, as he claims, his wife spent all of it without his consent; thus it is reasonable to conclude that he was "unjustly enriched" and that his failure to make restitution would result in unfair gain to the Veteran.  

There is no evidence that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  Thus, the question of whether he changed his position to his own detriment is inapplicable to this case.  

The purpose of the VA pension program is to provide a subsistence living for Veterans of a period of war who have no alternative means of support.  In this case, the Veteran is shown to have no alternative means of support.  Thus, withholding of benefits to repay the debt that resulted from the overpayment would defeat the purpose of the VA pension benefit.   

After having considered all the elements comprising the standard of equity and good conscience, the VA's fault in the creation of this debt and the potential undue financial hardship to the Veteran of the recovery of the debt, and the other elements discussed above, far outweighs the consideration that the Veteran (or his wife as he claims) was unjustly enriched.  The fact that the VA could have avoided the creation of the debt altogether, simply by performing its routine duties in a more prompt and timely manner is so egregious that other considerations pale by comparison.  

Accordingly, waiver of recovery of overpayment of pension debt in the amount of $8,756 is warranted.


ORDER

Entitlement to a waiver of recovery of overpayment of pension debt in the amount of $8,756 is granted.

___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


